               Case 8:20-bk-03608-CPM       Doc 268     Filed 08/28/20     Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

In re:                                                       Chapter 7 (Jointly Administered)

CFRA HOLDINGS, LLC                                           Case No.: 8:20-bk-03608-CPM

CFRA, LLC                                                    Case No.: 8:20-bk-03609-CPM

         and
CFRA TRI-CITIES, LLC                                         Case No.: 8:20-bk-03610-CPM
___________________________/

                          MOTION TO ESTABLISH DEADLINE
                    TO FILE CHAPTER 11 ADMINISTRATIVE CLAIMS

         Dawn Carapella, as the Chapter 7 Trustee files this Motion to Establish Deadline to File

Chapter 11 Administrative Claims (the “Motion”). The Trustee requests the Court set October

19, 2020 as the Administrative Claims Bar Date for filing Chapter 11 Administrative Claims which

is the same date as the deadline for filing general proof of claims. In support of the Motion, the

Trustee states as follows:

         1.      On May 6, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

         relief under Chapter 11 of the Bankruptcy Code, commencing the above-captioned jointly

         administered chapter 11 cases (the “Chapter 11 Cases”).

         2.      Pursuant to sections 1107 and 1108 of the Bankruptcy Code, the Debtors continued

to manage their affairs as debtors-in-possession.

         3.      The Debtors were franchisees of IHOP restaurants, and, prior to the Petition Date,

operated forty-nine (49) IHOP restaurants in South Carolina, North Carolina, Tennessee and

Virginia.

         4.      On July 10, 2020, the Court entered an order (Doc. No. 197) (the “Sale Order”)

approving the Debtors’ sale of substantially all of their assets to Suncakes, LLC (the “Purchaser”)
             Case 8:20-bk-03608-CPM         Doc 268      Filed 08/28/20     Page 2 of 3




and to assume and assign certain contracts and leases to the Purchaser. Pursuant to the Order

certain contracts and leases were assumed and assigned to the Purchaser at the closing of the sale,

and certain contracts and leases were assumed and assigned upon completion of a designation

process, and others were rejected.

       5.      On August 10, 2020, the Court entered an order converting the cases to a case under

Chapter 7 (Doc. No. 256) (the “Conversion Order”) and appointed Ms. Carapella as the Chapter

7 Trustee.

       6.      In the Conversion Order, the Court also established October 19, 2020 as the last

day to file proof of claims and required the Debtor to file a schedule of debts incurred after the

commencement of the case and before the entry of the Conversion Order. The Debtor has filed

the schedule of debts as directed by the Conversion Order (see Doc. No. 264).

       7.      The Trustee requests the Court establish October 19, 2020 as the last day to file an

application for allowance of Chapter 11 Expenses and provide that failure to time file any

application for any claim that accrued or was incurred post-petition shall be deemed denied and

disallowed. The Trustee requires that a bar date be established in order to efficiently administer

the Estates.

       WHEREFORE, the Trustee requests the Court grant the Motion, establish October 19,

2020 as the last day to file an application for Chapter 11 Expenses and provide that any application

for any claim that accrued or was incurred post-petition shall be deemed denied and disallowed

and for such other relief as the Court deems proper.

                                                       Respectfully submitted,

                                                       /s/ Robert J. Wahl
                                                       Robert J. Wahl, Esquire
                                                       Florida Bar Number: 0379050
                                                       rwahl@mcintyrefirm.com
                                                       McIntyre Thanasides Bringgold

                                                 2
           Case 8:20-bk-03608-CPM         Doc 268     Filed 08/28/20     Page 3 of 3




                                                       Elliott Grimaldi Guito & Matthews, P.A.
                                                    500 E. Kennedy Blvd., Ste. 200
                                                    Tampa, FL 33602
                                                    Telephone: (813) 223-0000
                                                    Facsimile: (813) 225-1221
                                                    Attorneys for Chapter 7 Trustee


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Establish

Deadline to File Chapter 11 Administrative Claims were served on August 28, 2020, upon the

registered users of the Courts CM/ECF system and/or via U.S. Mail to: Office of the United States

Trustee, Timberlake Annex, 501 East Polk Street, Suite 1200, Tampa, FL 33602; Debtor(s):

CFRA Holdings and LLC CFRA, CFRA LLC 8:20-Bk-03609-CPM, CFRA TRI-CIT, (Jointly

Administered), 1340 Hamlet Aven, Clearwater, FL 33756; Carmen D. Contreras-Martinez,

Esquire, Attorney for Debtors, 701 Brickel Ave., Suite 1700, Miami, FL 33131; Trustee, Dawn

A. Carapella, P.O. Box 67, Valrico, FL 33595-0067; and, to the parties on the attached list.

       .

                                                    /s/ Robert J. Wahl
                                                    Attorney
                                                    Florida Bar Number: 0379050




                                               3
